6. Transatlantic Economic Council (vote)
Before the vote on paragraph 13:
(DE) Madam President, in our deliberations on the joint motion for a resolution which took place on a cross-party basis on Monday, we forgot that the IMF recommendations on financial crises are already available and that it is now a matter of their implementation. I would therefore recommend - and I very much hope that this will have the support of the House - that the following phrase be inserted in the text:
'To the implementation by both parties of the conclusions.'
(DE) and then the remainder of the text. There would be no other changes to the text.
(Parliament agreed to accept the oral amendment)